DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 01/30/2020.  Domestic priority to a provisional application filed 02/01/19 is proper.  Claims 1-19 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Murakami
Claim(s) 1-8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (U.S. Patent No. 5,365,296).  Murakami is directed to an optical apparatus having a motor with a braking device.  See Abstract; Fig. 4A. 
Claim 1: Murakami discloses a braking device [Fig. 4A] comprising: a piezoelectric element (23); and a braking portion (28 on 24/26) configured to fix to a member (29, 30) when the piezoelectric element is in a first state [Figs. 5A, 5D, 5G], and to release the member when the piezoelectric element is in a second state [Figs. 5B-5C, 5E-5F].  See Figs. 4A-5F; col. 5, lines 4-64. 
Claim 2: Murakami discloses that the piezoelectric element changes from the first state to the second state when a voltage is applied to the piezoelectric element.  See Fig. 6; col. 5, lines 42-64. 
Claim 3: Murakami discloses that the braking portion of the braking device is configured to surround the member to clamp the member.  See Figs. 4A-5F. 

Claim 5: Murakami discloses that the braking portion includes two ends (28) facing to each other, and the braking portion is provided with a gap that is located between the two ends, and a distance between the two ends of the braking portion varies while the piezoelectric element changes from one state to another state.  See Figs. 5A-5G. 
Claim 6: Murakami discloses that a clearance between the braking portion and the member is adjustable.  See col. 6, lines 2-15. 
Claim 7: Murakami discloses that the cross-sectional shape of the member is a circle, and the braking device further configured to prevent the member from rotating when the piezoelectric element is in the first state.  See Fig. 4B. 
Claim 8: Murakami discloses an adjustable optical mount comprising the braking device of claim 1, configured to move along a length of a post (21) or rotate about an axis of the post, such that an adjustment of the location or direction of the optical mount can be made when the braking device releases the post, and then the optical mount can be locked in place when the braking device fixes to the post.  See Fig. 4A, 4B. 
Claim 17: Murakami discloses a system [Fig. 15] comprising first and second braking devices of claim 1, and a processor (121) configured to control the first and second braking devices, such that: when the first braking device is in the first state, the second braking device is in the second state; and when the first braking device is in the second state, the second braking device is in the first state.  See Figs. 4A-5F, 15.  Note: this is a dependent claim, hence an intended use of the claimed braking device. 
Claim 18: Murakami discloses a linear drive comprising a system of claim 17, wherein the first and second braking devices are connected by a bar (C1, C2) that expands and contracts in synchronous 
REJECTION #2: Coombs
Claim(s) 1-7, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (U.S. Patent No. 5,365,296).  Murakami is directed to an optical apparatus having a motor with a braking device.  See Abstract; Fig. 4A. 
Claim 1: Coombs discloses a braking device [Figs. 3a, 3b] comprising: a piezoelectric element (50); and a braking portion (40, 42, 44, 46) configured to fix to a member (32) when the piezoelectric element is in a first state, and to release the member when the piezoelectric element is in a second state.  See para. 0027-30; Figs. 2-3b.  
Claim 2: Coombs discloses that the piezoelectric element changes from the first state to the second state when a voltage is applied to the piezoelectric element.  See para.0029.  
Claim 3: Coombs discloses that the braking portion of the braking device is configured to surround the member to clamp the member.  See para. 0027. 
Claim 4: Coombs discloses a forcing element (40) configured to providing a clamping force.  See Figs. 3a, 3b. 
Claim 5: Coombs discloses that the braking portion includes two ends (opposite ends of 40) facing to each other, and the braking portion is provided with a gap that is located between the two ends, and a distance between the two ends of the braking portion varies while the piezoelectric element changes from one state to another state.  See Figs. 5A-5G. 
Claim 6: Coombs discloses that a clearance between the braking portion and the member is adjustable.  See para. 0028-30.  

Claims 10-12 and 15: Coombs discloses a positioning system comprising at least one strut assembly comprising the braking device where the ends are attached to a baseplate and platform.  See Figs. 1, 2.  Coombs further discloses an actuator (50, 110) configured to change a distance between the two ends of the strut assembly along a length of the strut assembly; the at least one strut assembly is locked in position when the piezoelectric element is in the first state, and unlocked from the shaft when the piezoelectric element in the second state.  See Figs. 3a, 3b, 5; para. 0027-30.  Coombs discloses that the one strut assembly is a monopod.  See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Murakami in view of Engelhardt 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Engelhardt et al. (U.S. Patent Pub. No. 2003/0103263).  Engelhardt is directed to a microscope objective.  See Abstract. 
Claim 9: Murakami is relied upon as in claim 1 above but does not disclose the use of the braking device in a gimbal. While this is a dependent claim, hence an intended use of the claimed braking device, Engelhardt properly discloses the use of a braking device in a gimbal.  See para. 0046-49; Figs. 1-
REJECTION #1: Murakami in view of Gran
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Gran et al. (U.S. Patent No. 6,029,959).  Gran is directed to a semi-active vibration isolator.  See Abstract. 
Claim 10: Murakami is relied upon as in claim 1 above but does not disclose the use of the braking device in a strut assembly.  While this is a dependent claim, hence an intended use of the claimed braking device, Gran properly discloses the use of a braking/damping device with piezoelectric actuators (24) [see Abstract (“piezoelectric actuators”)], to be used in a positioning system comprising at least one strut assembly (14).  See Figs. 2-3, 5A-5B, 6.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to implement the braking device of Murakami in Gran because both deal with providing braking through the use of piezoelectric elements, the need for braking/damping in struts is well-known and commonly employed in the art, and piezoelectric elements can provide desired damping properties in an active or semi-active manner. 
Claim 11: Gran discloses a baseplate (12) and a platform (10), wherein a first end of each of the at least one strut assembly is connected at a predefined location on top surface of the base plate and a second end of each of the at least one strut assembly is connected at a corresponding predefined location on the bottom surface of the platform.  See Fig. 6. 
Claim 12: Gran discloses that the at least one strut assembly comprises: a linear actuator configured to change a distance between the two ends of the strut assembly along a length of the strut assembly; the at least one strut assembly is locked in position when the piezoelectric element is in the 
Claim 13: Gran discloses that the at least one strut assembly comprises six strut assemblies arranged as a hexapod configuration to provide six degrees of freedom movement of the platform.  See Fig. 6. 
Claim 14: Gran discloses that the at least one strut assembly comprises: three strut assemblies arranged as a tripod configuration.  See Fig. 6. 
Claim 15: Gran discloses that the at least one strut assembly comprises one strut assembly arranged as a monopod configuration.  See Fig. 6. 
Claim 16: Gran discloses that the at least one strut assembly comprises an air cylinder, and the air cylinder includes the member of the braking device.  See Fig. 3. 
REJECTION #2: Coombs
Claims 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs.
Claims 13 and 14: Coombs is relied upon as in claims 10 and 11 above, but does not disclose the use of struts in a tripod or hexapod configuration.  While this is a dependent claim, hence an intended use of the claimed braking device, it would be obvious to a person having ordinary skill in the art to use a strut assembly in any number of configurations, including using two or more, to provide additional damping to large vibratory forces. 
Claim 19: Coombs discloses that the braking portion of the braking device comprises a first ring (44) and a second ring (46), a part of the first ring and a part of the second ring being connected via a flexure (42); wherein the piezoelectric element is configured to move the first ring relative to the second ring; wherein when the piezoelectric element is in the second state, the axes of the first ring and the second ring are aligned with an axis of the member.  See Figs. 3a, 3b.  With regard to the last limitation, it would be obvious to a person having ordinary skill in the art at the effective filing date of the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 17, 2022